DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/15/2021 has been entered.
Status of Action/Claims
Receipt of Remarks/Amendments filed on 04/15/2021 is acknowledged. Claims 2, 3, 6 and 12-14 have been previously cancelled. Claims 7-11 have been amended. Accordingly, claims 1, 4-5, 7-11 and 15-16 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

Response to Arguments
Applicant's arguments filed 04/15/2021, with respect to claims 7-11 rejected under 112(b), have been fully considered and are persuasive. The rejection of claims 7-11 under 112(b) has been withdrawn. The arguments are persuasive because the applicant have made amendments which have fixed the issues that made the claims indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1, 4-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kasraee (WO 2013/030794; March 7, 2013) in view of Harichian (US 2004/0109832; Jun. 10, 2004) and Green (WO 2015/059001; April 30, 2015).
Kasraee throughout the reference teaches skin and/or hair depigmentation compositions comprising a pyridine derivative and dermatologically acceptable carriers.
Kasraee teaches a skin and/or hair depigmentation composition comprising a pyridine derivative of formula I or II:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Wherein: X is S or O,
R, R1, R2, and R3 are H, OH, SH, or C1-C18 saturated or unsaturated, linear, branched or cyclic hydrocarbon groups,
Y is H, OH, SH, C1-C18 saturated or unsaturated, linear, branched or cyclic hydrocarbon group or NHR4.

	Kasraee teaches the pyridine derivative is selected from the group comprising isonicotinamide or picolinamide (Page 13, line 15-16). It further teaches the skin depigmentation compositions of the invention may contain a concentration of pyridine derivative, preferably selected from the group comprising isonicotinamide, picolinamide, and isonicotinic acid hydrazide, of most preferably 0.1 – 5% by weight of the composition (Page 17, line 17-20).     

	The teachings of Kasraee have been set forth above.
	Kasraee does not specifically teach that the 4-substituted resorcinol is an alkyl substituted resorcinol and the position of an alkyl substitution. Therefore, the reference also does not specifically teach the combination of pyridine compound and alkyl substituted resorcinol as recited in claim 8-11. However, these deficiencies are cured by Harichian.  
Harichian teaches cosmetic compositions using resorcinol derivatives, more specifically, 4,6-di-substituted resorcinol derivatives, as skin lightening agents ( Para 0001). 
Harichian teaches a 4,6-di-substituted resorcinol derivative compound shown below, wherein R1 and R2 represent an isopropyl group (Page 1, Para 0010 and 0011).  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale




The teachings of Kasraee and Harichian have been set forth above.
Kasraee and Harichian do not explicitly teach the amount of alkyl substituted resorcinol by weight in the composition and the weight ratio of alkyl substituted resorcinol to pyridine compound of formula I or II as recited in claims 4 and 1 respectively.  However, these deficiencies are cured by Green.
Green discloses a composition for skin lightening comprising a pyridine compound. The composition further contains a dermatologically acceptable vehicle and can also comprise an additional skin lightening compound such as a resorcinol. The resorcinol can be selected from the group consisting of 4-ethyl resorcinol, 4-hexyl resorcinol and phenylethyl resorcinol (Page 4, line 14 to Page 5, line 28). Green further teaches that the skin lightening composition can comprise, most preferably, 0.1 – 1% w/w of the additional skin lightening compound, which overlaps entirely with the claimed limitation recited in claim 4 (See: Page 6, line 1-3). 
	The above references do not explicitly state a weight ratio of alkyl substituted resorcinol to pyridine compound. However, as discussed supra, Kasraee and Green disclose concentrations by weight which read entirely on the claimed concentrations of pyridine compound derivative and alkyl substituted resorcinol. Therefore, the weight ratio of the two from the teachings of the references would necessarily read entirely on the instantly claimed weight ratio. 

prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See: In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06. In this case, both Kasraee and Harichian teach the compositions are used for skin lightening or depigmentation and thus it would have been prima facie obvious to combine the compositions taught by the two references.
	With regards to claims 8-11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try and substitute the different alkyl substituted resorcinol specifically with either picolinamide or isonicotinamide, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).  See MPEP 2141. Harichian discloses the use of both 4-hexyl resorcinol and 4-isopropyl resorcinol and also teaches other skin benefit agent can be comprised in the composition (Para 0030) as discussed supra and thus it would have been obvious to one of ordinary skill in the art to substitute the resorcinol with pyridine derivative which can be selected from either picolinamide or isonicotinamide, as taught by Kasraee, during routine experimentation to achieve optimal results. 	
In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claims 1, 4-5, 7-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kasraee (WO 2013/030794; March 7, 2013) in view of Harichian (US 2004/0109832; Jun. 10, 2004) and Green (WO 2015/059001; April 30, 2015) as applied to claims 1, 4-5 and 7-11 above and further in view of Meconi (US 6,090,404; Jul. 18, 2000).
The teachings of the above references have been set forth above.
	The references do not explicitly teach that the composition enhances the transdermal delivery of alkyl substituted resorcinol. 
However, this deficiency is cured by Meconi. Meconi teaches estradiol penetration enhancers in an active substance-containing patch for the controlled release of estradiol (Abstract). It further teaches 
	It would have been prima facie obvious to one of ordinary skill in the art to incorporate the teachings of Meconi because it was known, before the effective filing date of the claimed invention that pyridine containing compounds are used for the purpose of transdermal permeation enhancement and one would be motivated because Kasraee, Harichian and Green teach a topical skin lightening composition and Meconi also teaches a transdermal patch comprising penetration enhancers. Furthermore, the combined teachings of the above references read entirely on the instantly claimed composition and the amounts utilized in the composition and thus the composition taught by the prior art would necessarily enhance the transdermal delivery of an alkyl substituted resorcinol. 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Response to Arguments
Applicant's arguments filed 04/15/2021 with respect to the 103 rejection have been fully considered but they are not persuasive.
Applicant argued that Kasraee merely disclosed the use of pyridines (e.g. nicotinamide, isonicotinamide and picolinamide) as effective skin depigmenting agents but fails to disclose or indicate a combination of the pyridines with alkyl substituted resorcinol and that no motivation exists for one skilled in the art to combine Kasraee with Harichian without reading of the present application, which is an improper use of hindsight reasoning. 
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, Kasraee already suggest using 4-substituted resorcinol in its skin lightening composition and Harichian, which also teaches a skin lightening composition, teaches specifically alkyl substituted resorcinol and provides the motivation for using resorcinol substituted with alkyl at position 4 and 6 along with mono-substituted.  
	Applicant also argued that Harichian is directed to 4,6-di-substituted resorcinols and that the claimed feature of alkyl substituted resorcinol at positions 4 or 6 is missing from Kasraee and/or Harichian. 

Applicant further argued that Green also does not cure the deficiency because the element of alkyl substituted resorcinol at position 4 or 6 as recited in present claims is missing and that Green fails to disclose any alkyl resorcinol as it’s got a complex non-alkyl group on position 6. 
	In response, as discussed previously, Green does teach comprising alkyl substituted resorcinol at position 4 in skin lightening composition wherein the resorcinol can be selected from the group consisting of 4-ethyl resorcinol, 4-hexyl resorcinol and phenylethyl resorcinol (Page 4, line 14 to Page 5, line 28). Moreover, as discussed supra, the comprising language of the claim allows for both a mono-substituted such as 4-ethyl resorcinol and a di-substituted such as 4,6-di-isopopyl resorcinol. Therefore, applicant’s arguments are not persuasive at this time. 
	The applicant also argued that Meconi is not considered relevant because it says nothing about enhancing delivery of alkyl resorcinol and that none of the references disclose or suggest pyridine as enhancing the delivery of resorcinol.
	In response, it is argued that the combined teachings of the above references read entirely on the instantly claimed composition and the amounts utilized in the composition and thus the composition taught by the prior art would necessarily enhance the transdermal delivery of an alkyl substituted 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.S/               Examiner, Art Unit 1616    


/SUE X LIU/               Supervisory Patent Examiner, Art Unit 1616